Citation Nr: 1447536	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-09 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from August 1965 to April 1969.  

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a March 2010 RO decision that, in part, denied the benefits sought on appeal.  A videoconference hearing before the undersigned was held in May 2014.  

There was additional evidence added to the record after the issuance of the March 2012 statement of the case.  The included evidence showed the continued presence of "diabetic neuropathy" and treatment for a psychiatric condition.  The Board finds that this additional evidence is not relevant such that the issuance of a supplemental statement of the case was required as set forth in 38 C.F.R. § 19.37(a), nor pertinent such that solicitation of a waiver was necessary as set forth in 38 C.F.R. § 20.1304(c). 

The issues of service connection for hypertension and erectile dysfunction secondary to service-connected diabetes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

There is no credible medical evidence that the Veteran has peripheral neuropathy of the upper extremities which is causally related to service, or caused by or aggravated by his service-connected diabetes mellitus.  


CONCLUSION OF LAW

Peripheral neuropathy of the upper extremities was not incurred in or aggravated by service and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in June and July 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA and private medical records have been obtained and associated with the claims file.  The Veteran's Virtual VA electronic medical records were also reviewed.  The Veteran was examined by VA during the pendency of this appeal and testified at a videoconference hearing before the undersigned in May 2014.  The Board finds that the VA examination was comprehensive in scope and adequate upon which to base a decision on the merits of the issue addressed in this appeal.  The VA examiner personally interviewed and examined the Veteran, elicited a medical history and provided a competent medical opinion to adjudicate the issue addressed in this decision.  

At the Board hearing, the Veteran indicated that he had received Social Security disability for neuropathy of the upper extremities.  The Board finds it unnecessary to procure any available records underlying the disability claim as there is sufficient evidence of record to decide the claim.  There is no reasonable possibility that such records could substantiate the claim; therefore, the records are not relevant to the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue addressed in this decision, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As noted above, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the "hearing officer" who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the hearing, the VLJ fully identified the issue on appeal and the Veteran was asked the requisite relevant  questions by his representative.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the undersigned has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

Service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Claims of secondary service connection also include instances in which there is an additional increment of disability of a nonservice-connected disability due to aggravation by an established service-connected disability.  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and peripheral neuropathy becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

Peripheral Neuropathy

Initially, it should be noted that the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Veteran does not contend, nor do the STRs show any complaints, treatment, abnormalities or diagnosis for peripheral neuropathy of the upper extremities in service.  Rather, the Veteran contends that service connection should be established for peripheral neuropathy of the upper extremities secondary to his service-connected diabetes mellitus.  

As to the Veteran's assertions and his friend and his sister's assertions, while they are competent to provide an opinion on some medical issues, the specific issue in this case, peripheral neuropathy, falls outside the realm of common knowledge of a lay person.  Therefore, they are not competent to provide more than simple medical observations.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

In this case, the evidence shows that the Veteran was evaluated by various private physicians from 2009 to the present, to determine the nature and etiology of his complaints of radiating pain and numbness in his upper extremities.  The evidence showed that the Veteran was referred to a neurology group by his family physician (Dr. M.) in April 2010, for evaluation of his paresthesias of the upper extremities that began two weeks after a cruise to Honduras, Mexico and the Cayman Islands.  In a letter to Dr. M., dated in April 2010, a neurologist (Dr. V.) indicated that the Veteran's symptoms were an unusual presentation for diabetic neuropathy, and hypothesized that mononeuritis multiplex, multifocal neuritis related to infection or sensory neurontis might be possible causes for his symptoms, and that additional diagnostic studies would be undertaken.  

A private EMG study in April 2010 noted an assessment by Dr. V. of bilateral median mononeuropathy at the wrist (i.e., carpal tunnel syndrome), and slight denervation of the flexor pollicis longus that might allow for more proximal median neuropathy versus C8-T1 radiculopathy.  The assortment of focal nerve injuries allowed for a mononeuritis multiplex.  A private MRI in April 2010, showed mild to severe narrowing of the central canal and mild diffuse disc osteophyte complex at nearly all disc levels of the cervical spine with multilevel moderate disc height loss and dehydration.  

When examined by VA in August 2010, the examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history and the findings on examination.  The examiner noted that the Veteran was diagnosed with diabetes mellitus in 1992, and with hypertension in 2002.  The examiner also indicated that while the Veteran was shown to have unusual peripheral neuropathy of the lower extremities which may be related to diabetes, his upper extremity symptoms were not suggestive of diabetic peripheral neuropathy.  The diagnoses included no evidence of peripheral neuropathy of the upper extremities.  The examiner opined that the Veteran did not have peripheral neuropathy of the upper extremities secondary to diabetes mellitus, and that his impaired sensation in both thumbs was not caused by diabetes but was due to cervical radiculopathy.  

A medical report from the Cleveland Clinic Pain Management Center, dated November 4, 2010, indicated that while the Veteran had a generalized burning pain consistent with neuropathic pain, and may still have diabetic peripheral neuropathy in the lower extremities, diabetic neuropathy could not explain the rest of the Veteran's symptoms.  This assessment was rendered by Dr. F. and Dr. N.M., and it was noted that the referring physician was Dr. M. 

Thereafter, in a June 2011 letter, Dr. N.M. reported that the Veteran had been under his care for neuropathy, cervical radiculopathy, and neuropathic pain since "November 4, 2010."  Dr. N.M. maintained that the Veteran presented in his office with a picture of diabetic neuropathy in the upper extremities and chest wall.  Dr. N.M. then noted that the Veteran's symptoms had improved with medications and sympathetic blocks "except [in] his left upper extremity in the distribution of C-6, which was confirmed later by his MR images to be secondary to foraminal stenosis."  Dr. N.M. noted that "C-6 transforaminal epidural injections also failed to improve his left arm symptoms."  

In a letter to VA, dated in July 2011, Dr. M. noted that the Veteran was diagnosed with neuropathic pain syndrome; a very painful disorder involving mostly his chest and upper abdomen, and that he had been evaluated by multiple specialists, but that the etiology of his symptoms had not been identified.  

In a May 2012 letter, Dr. N.M. reported that since "November 4, 2010," the Veteran had been under his care for "Diabetic Neuropathy in his upper extremities/torso," cervical radiculopathy, and neuropathic pain.  Dr. N.M. then restated the same information provided in his prior June 2011 letter.  

In another letter to VA, dated in April 2014, Dr. M. stated "[p]lease note that [the Veteran] was formally noted in his chart to have diabetic neuropathy on [March 16, 2010]."  He also noted that the Veteran underwent further evaluation by neurology and rheumatology, but that no significant pathology was identified which could explain his symptoms, other than his known history of diabetes mellitus.  

In the instant case, while the evidence of record indicated that the Veteran was suspected of having peripheral neuropathy of the upper extremities possibly due to diabetes when first evaluated in April 2010, subsequent diagnostic studies failed to show that he has peripheral neuropathy in his upper extremities related to diabetes.  
Dr. M. and Dr. N.M.'s May 2012 and April 2014 letters noting a current diagnosis of diabetic neuropathy affecting the upper extremities are inconsistent with the underlying treatment records in which Dr. N.M., Dr. F., and Dr. V. found that the Veteran's neuropathy symptoms were better explained by bilateral carpal tunnel syndrome and cervical radiculopathy.  Indeed, in Dr. N.M.'s May 2012 letter, he referenced the November 4, 2010 exam as support for a finding of diabetic neuropathy of the upper extremities but that exam, to which Dr. N.M. was a signatory, indicated that while the Veteran had a generalized burning pain consistent with neuropathic pain, and may still have diabetic peripheral neuropathy in the lower extremities, diabetic neuropathy could not explain the rest of the Veteran's symptoms.  For these reasons, the Board does not find the current diagnosis of diabetic neuropathy of the upper extremities rendered by Dr. M. and Dr. N.M. credible.  Rather, the underlying treatment records, EMG study, MRI, and the August 2010 VA opinion are reflective of the Veteran's condition.  In so finding, the Board concludes that there is no probative evidence that the Veteran has been shown to have peripheral neuropathy in his upper extremities that is related to or caused by his diabetes.  

Secondary service connection requires evidence of a current disability that is shown to be proximately due to, aggravated by, or the result of a service-connected condition.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Here, there is no competent or probative evidence of record that shows a relationship between the Veteran's upper extremity symptoms and a service-connected disability.  As the Veteran is not shown to have diabetic peripheral neuropathy of the upper extremities, the Board finds no basis for a favorable disposition of his appeal.  Accordingly, the claim is denied.  
ORDER

Service connection for peripheral neuropathy of the upper extremities, claimed as secondary to service-connected diabetes mellitus is denied.  


REMAND

Concerning the claims of service connection for hypertension and erectile dysfunction, the Board notes that while the Veteran was examined by VA in August 2010, to determine the nature and etiology of each disability, the examiner did not provide the necessary information to address the question of secondary service connection.  Specifically, whether the claimed disabilities were aggravated by the Veteran's service-connected diabetes.  While the VA examiner opined that the Veteran's hypertension and erectile dysfunction were not caused by or related to his service-connected diabetes, he did not offer an opinion as to the question of aggravation.  The United States Court of Appeals for Veterans Claims (Court) held that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection. Allen v. Brown, 7 Vet. App. 439, 449 (1995).

For the benefit of the VA examiner, it should be noted that service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Claims of secondary service connection also include instances in which there is an additional increment of disability of a nonservice-connected disability due to aggravation by an established service-connected disability.  

While the Board is cognizant of the difficulty in rendering an opinion as to the nature and etiology of the claimed disabilities, VA is required to attempt to obtain a clear and unambiguous medical opinion based on the available evidence of record.  If, after review of all the pertinent evidence of record, the examiner is unable to render an opinion, he or she must include a discussion of all relevant facts and provide an explanation as to why an opinion would be speculative.  

Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Generally, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Accordingly, the case is REMANDED for the following action:  

1.  The claims file and a copy of this remand should be forwarded to the VA physician who examined the Veteran in August 2010 for an addendum opinion.  While the VA examiner found that the Veteran's hypertension and erectile dysfunction were not "caused by or related to" diabetes, please now address aggravation.  Is it at least as likely as not that the Veteran's hypertension and/or erectile dysfunction are AGGRAVATED by his service-connected diabetes mellitus?  If aggravated, the degree of aggravation should be quantified, if possible, for each disability.  
The examiner must provide a clear rationale for all opinions.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  

If this examiner is not available, the claims file should be sent to another appropriate examiner.  The claims folder must be made available to and reviewed by the examiner, and the report should indicate whether such review occurred.  


Notes:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

2.  Following completion of the foregoing, the AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC should determine whether the examiner has responded to all questions posed and provided an adequate rational for any conclusions reached.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2014).  

3.  After the requested development has been completed, the AMC should readjudicate the merits of the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


